     Case 2:18-cv-00002-BMM Document 77-1 Filed 03/08/19 Page 1 of 12



John Meyer, MT Bar #11206
P.O. Box 412
Bozeman, MT 59771
Ph: (406) 546-0149
John@cottonwoodlaw.org

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

                                    )
JOHN MEYER,                         )
                                    )       Case No. 2:18-CV-0002-BMM
           Plaintiff,               )
     vs.                            )
                                    )
BIG SKY RESORT; SALEWA USA          )          EXHIBIT 1
LLC                                 )
                                    )
           Defendants.              )
                                    )
                                    )
                                    )
                                    )
                                    )
Case 2:18-cv-00002-BMM Document 77-1 Filed 03/08/19 Page 2 of 12




                               2
                               1
     Case
     Case 2:18-cv-00002-BMM Document 61-1
          9:14-cv-00192-DLC Document 77-1 Filed
                                          Filed 06/01/16
                                                03/08/19 Page
                                                         Page 13 of
                                                                 of 10
                                                                    12



  John Meyer, MT Bar # 11206
  Cottonwood Environmental Law Center
  P.O. Box 412
  Bozeman, MT 59771
  (406) 546-0149 | Phone
  John@cottonwoodlaw.org

  Attorney for Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA

COTTONWOOD                         )
ENVIRONMENTAL LAW CENTER;          )
WESTERN WATERSHEDS                 ) Case No. 9:14-CV-00192-DLC
PROJECT; WILDEARTH                 )
GUARDIANS; GALLATIN                )
WILDLIFE ASSOCIATION               ) EXHIBIT 1
                                   )
             Plaintiffs,           )
      vs.                          )
                                   )
U.S. SHEEP EXPERIMENT              )
STATION; AGRICULTURAL              )
RESEARCH SERVICE; U.S. FISH        )
AND WILDLIFE SERVICE; SALLY )
JEWELL in her official capacity as )
Secretary of the Interior.

            Defendants.




                                     2
            Case
            Case 2:18-cv-00002-BMM Document 61-1
                 9:14-cv-00192-DLC Document 77-1 Filed
                                                 Filed 06/01/16
                                                       03/08/19 Page
                                                                Page 24 of
                                                                        of 10
                                                                           12
   030693
                                                 USDA
                                                 ~
                                    United States Department of Agriculture

                                            Office of the Secretary
                                            Washington, D.C. 20250




 ~JOV   10 2014

The Honorable Robert B. Aderholt
Chairman
Subcommittee on Agriculture, Rural Development,
   Food and Drug Administration, and Related Agencies
Committee on Appropriations
U.S. House of Representatives
2362A Rayburn House Office Building
Washington, D.C. 20515

Dear Mr. Chairman:

Thank you for your letter of July 15, 2014, cosigned by Congressman Sam Farr, regarding the
proposed closure of the U.S. Sheep Experiment Station in Dubois, Idaho. I apologize for the
delayed response.

In your letter, you requested that the U.S. Department of Agriculture provide a detailed report of
ongoing sheep research within the Agricultural Research Service. I am happy to provide the
enclosed report that further details several aspects of the proposed transition as well as our sheep
research program.

Again, thank you for your letter. Should you have other questions, please have a member of your
staff contact Todd Batta, Assistant Secretary for Congressional Relations, at (202) 720-7095.
A similar letter is being sent to Congressman Farr.

Sincerely,




~~-~
 ~
Secretary

Enclosure




                                                      3

                                           An Equal Opportunity Employer
         Case
         Case 2:18-cv-00002-BMM Document 61-1
              9:14-cv-00192-DLC Document 77-1 Filed
                                              Filed 06/01/16
                                                    03/08/19 Page
                                                             Page 35 of
                                                                     of 10
                                                                        12
030695




                         U.S. DEPARTMENT OF AGRICULTURE
                         AGRICULTURAL RESEARCH SERVICE

            SHEEP RESEARCH IN THE AGRICULTURAL RESEARCH SERVICE
                         AND THE PROPOSED CLOSURE OF
              THE U.S. SHEEP EXPERIMENT STATION AT DUBOIS, IDAHO

PURPOSE:

On June 17, 2014, the U.S. Department of Agriculture (USDA) submitted a letter to the House
and Senate Agriculture Appropriations Subcommittees, informing them of USDA's intent to
close the Agricultural Research Service' s (ARS) U.S. Sheep Experiment Station (USSES) in
Dubois, Idaho. ARS proposed to consolidate the sheep research functions with ongoing research
at the U.S. Meat Animal Research Center (MARC) in Clay Center, Nebraska. ARS also
proposed to reprogram the funding associated with the Dubois station to high-priority research at
other ARS locations in Idaho and reassign the permanent staff ( 1 scientist and 13 additional
personnel) to research projects at other ARS locations. Subsequently, Chairman Robert Aderholt
and Ranking Member Sam Farr of the House Agriculture Appropriations Subcommittee asked
USDA to produce a report detailing the sheep research conducted by ARS. This document
responds to the Committee' s request.

BACKGROUND AND RATIONALE:

The proposal to close the USSES is based on two primary factors .

First, ARS ' ability to conduct the innovative grazing research that traditionally served the sheep
industry has been negatively impacted by changes in domestic sheep access to grazing lands.
This reduction in access has resulted from changes in the areas permitted for grazing by domestic
sheep to minimize contacts with expanding bighorn sheep populations in the area, and conflicts
within grizzly bear habitat in the Greater Yellowstone area.

The second primary factor for closure is the lack of resources, both human and financial, at the
location to conduct the desired research program. This includes costs associated with animal
feed, infrastructure needs, and staff.

Impact to Research Program:

Established in 1915, the USSES headquarters is located approximately 6 miles north of Dubois,
Idaho. The location contains ARS-owned land in both Idaho and Montana totaling
approximately 48,000 acres. The USSES conducts sheep research designed to improve the
genetics, reproductive efficiency, and nutrient use of domestically grazed sheep. In the past, the
US SES cared for and managed about 3,000 mature sheep, plus young sheep of various ages.
Recently, the herd was reduced to approximately 1,700 animals due to financial challenges at the
station.




                                              4
         Case
         Case 2:18-cv-00002-BMM Document 61-1
              9:14-cv-00192-DLC Document 77-1 Filed
                                              Filed 06/01/16
                                                    03/08/19 Page
                                                             Page 46 of
                                                                     of 10
                                                                        12
030696




In addition to its own lands, sheep in ARS research in the past have also grazed four Forest
Service allotments in the Caribou-Targhee National Forest and one Bureau of Land Management
(BLM) allotment just north of Howe, Idaho. The BLM terminated its Bernice Allotment
Memorandum of Understanding with ARS in 2012 due to the high risk of transmission between
domestic sheep herds and native Bighorn Sheep using habitat adjacent to and overlapping the
Bernice allotment. This significantly reduced the amount of winter grazing available for US SES
sheep.

The US SES faces a number of other challenges to accessing grazing lands for its sheep research.
Since 2007, various environmental groups sued ARS three times over grazing activities at the
USS ES.

These legal actions introduce further uncertainty in the availability of grazing lands for research,
and the agency' s ability to allocate resources and implement approved project plans are seriously
hindered.

Financial Situation:

The USSES has experienced a prolonged period of flat or declining budgets and, coupled with
the effects of sequestration and rescission, the discretionary funding per scientist has fallen
below levels considered viable to continue research operations at the USSES.

The declining budgets also have meant fewer funds are available for capital improvements or
extensive repairs to the location' s facilities . ARS ' 2012 Capital Investment Strategy Report
identified the US SES as one of the worst conditioned facilities in the agency. Unfunded facility
needs include corroded water lines, deteriorating building exteriors, and insufficient IT
infrastructure. These repairs, estimated at between $2 million and $4 million, would need to be
corrected in order to continue operating the USSES at optimal levels.

Additionally, the 2013 retirement of the research leader of the Range Sheep Production
Efficiency Research Laboratory at the US SES and the transfer of another scientist to Pullman,
Washington, further contribute to uncertainty surrounding the continuation of research at this
location. To compensate for budgetary limitations, one of the four scientist positions has already
been abolished in order to provide necessary funds for continued research operations. With that
abolishment, the research program has been left with only one scientist on site (and two
vacancies), and without critical research capacity and leadership. Difficulties recruiting qualified
scientists to Dubois (population 677; 2010 U.S. Census) due to the remoteness of the location
have compounded these issues.

In addition, despite a reduction in herd size, the location has approximately $175,000 of annual
unfunded feed costs to maintain the current level of operations. Additional unfunded costs are
being incurred to replace the forage formerly obtained by grazing that was permitted on the
Bernice Allotment.




                                               5
                                                   2
         Case
         Case 2:18-cv-00002-BMM Document 61-1
              9:14-cv-00192-DLC Document 77-1 Filed
                                              Filed 06/01/16
                                                    03/08/19 Page
                                                             Page 57 of
                                                                     of 10
                                                                        12
030697




Rationale for the USSES Closure:

Because of the required reductions in research scope, the precarious financial position of the
location, and the lack of a critical mass of scientists with expertise in sheep research, the
productivity of the location is not likely to improve in the foreseeable future .

When the pressures to limit or reduce ARS ' use of grazing lands at the USSES through lawsuits,
injunctions, or the termination of grazing allotments are added, there exists a general atmosphere
of uncertainty that makes it difficult for ARS to properly plan or implement its research activities
at this location.

For research to be credible, the findings must be applied to specific, consistent conditions and be
replicable in subsequent experiments to ensure that actions taken are truly having the desired
effect and can provide the scientific foundation for recommendations to producers. As field sites
are selected for scientific value and relevance to the research problem at hand, restrictions on the
amount of and access to land for this research will reduce the value of that research, thus creating
a level of uncertainty as to the effectiveness of the research activity itself.

As an example, the Bernice allotment was a location suited to studying the domestic sheep-
bighom sheep interface under range conditions. Since BLM has withdrawn the Bernice
allotment, the US SES is no longer the ideal location to do this type of research. ARS has the
capability to conduct animal health studies that do not require access to rangeland in which
domestic sheep and bighorn sheep naturally interface at other research locations. If the
Forest Service allotment that provides access to the ARS ' high-altitude summer range were also
to become unavailable in the future, this unique high-altitude grazing system in Dubois would no
longer be an asset of the USSES.

While some of the challenges facing the Dubois location can be solved with additional funding,
others cannot. For that reason, ARS believes the most prudent and fiscally responsible path is to
consolidate sheep research resources to a location with sufficient expertise and resources to
provide that critical scientific mass that will allow ARS to continue to respond to the sheep
industry' s needs.

Responsibility for the animal research program at Dubois will transfer to MARC in Clay Center,
which will allow ARS to continue a viable research effort aimed at improving breeding and
production management in sheep. Because MARC is ARS ' largest and most comprehensive
large animal research location, it is well suited to continue the sheep research important to
stakeholders. Four of the remaining staff in Dubois will be transferred to Clay Center, further
increasing the capacity and effectiveness of this program.

CURRENT SHEEP RESEARCH ACTIVITIES:

ARS ' research portfolio includes sheep research at 16 locations across the country with a very
diverse and comprehensive set of research objectives represented by the whole program. A
complete listing of all locations, funding, and staff time associated with sheep research in ARS
can be found in the Appendix of this document. Ongoing ARS sheep research falls into three
general categories.
                                               6
                                                   3
         Case
         Case 2:18-cv-00002-BMM Document 61-1
              9:14-cv-00192-DLC Document 77-1 Filed
                                              Filed 06/01/16
                                                    03/08/19 Page
                                                             Page 68 of
                                                                     of 10
                                                                        12
030698




          Improvement ofAmerican Sheep Meat and Fiber
          Current research is focused on evaluating how current American sheep breeds can be
          used to yield more nutritious meat or premium wool. In partnership with Virginia Tech,
          MARC is investigating both paternal and maternal genetics to explore potential
          improvements in ewe lifetime productivity or end-product quality. Both genetic marker-
          assisted and Epstein-Barr virus (EBV)-based selection tools are developed and
          subsequently used to create test composites or improve breeds in targeted production
          types for evaluation.

          Strategic Abatement of Sheep Diseases
          Current research is focused on controlling transmission of diseases within and from
          domestic sheep flocks. ARS is identifying genetic markers associated with disease
          susceptibility to develop genotypes associated with reduced disease susceptibility. The
          program will determine the consequences of selecting for these genotypes on lifetime
          productivity and product yield. Additional efforts are underway to explore non-antibiotic
          products to minimize pathogenic enteric bacteria diseases in neonatal lambs.

          Complementary Use and Management of the Natural Resource Base
          Current research is focused on developing rangeland management practices that result in
          sustainable use of native rangelands, while complementing and promoting other non-
          agricultural ecosystem services. Necessary data are mined from historic USSES datasets,
          which include over 70 years of fire, grazing, and vegetation data and over 40 years of
          intermittent sage grouse population data. Currently, ARS has or is initiating partnerships
          to leverage scientific expertise and combine regional datasets. Specific research
          objectives include post-fire grazing management of sagebrush and lupines, effect of fire
          on sage grouse populations, and improvement of grazing lands.

Research applicable to sheep is conducted in a wide variety of research projects, including
animal health, food safety, and range management. A detailed description of a few selected
major sheep research projects and their research objectives follows.

    Improving the Efficiency ofSheep Production in Western Rangeland Production Systems -
    Dubois, Idaho
    • Understanding the control points of the first 24 months of a ewe ' s life to improve
       reproductive efficiency and lifetime production, and develop methods for managing
       critical control points to optimize production efficiencies in range sheep flocks.

    •     Evaluating germplasm, selection criteria, and mating systems to improve maternal and
          paternal genetic lines of sheep to best match western rangeland environments and
          industry targets for reproductive efficiency, growth, feed/forage efficiencies, and meat
          quality.

          Note: ARS will continue to conduct research to improve reproductive efficiency and
          lifetime production, evaluate germplasm, and enhance genetic selection tools to improve
          sheep production in the United States in Clay Center, Nebraska.

                                                 7
                                                     4
         Case
         Case 2:18-cv-00002-BMM Document 61-1
              9:14-cv-00192-DLC Document 77-1 Filed
                                              Filed 06/01/16
                                                    03/08/19 Page
                                                             Page 79 of
                                                                     of 10
                                                                        12
030699




    New Monitoring Technologies for Improving Rangeland Management - Dubois, Idaho
    • Evaluate newly developed monitoring technologies for landscape-scale assessment of the
       effects of rangeland management activities, including grazing and fire, on vegetation,
       ground cover, and herbivore selectivity.
    • Develop science-based grazing management strategies and decision support systems that
       can be used to guide managers in maintaining or improving the ecological function of
       western rangelands.

          Note: ARS will continue to conduct landscape-scale assessment of the effects of
          management activities on western rangelands and develop grazing management strategies
          to maintain or improve the ecological function of western rangelands in Boise, Idaho and
          other ARS locations.

    Genetic Research to Enhance Efficient and Sustainable Production of Beef Cattle and Sheep
    - Clay Center, Nebraska
    • Improve breeding and management decisions by characterizing current genetic variation
       within and between predominant beef cattle and sheep breeds and crosses using novel
       genomic and genetic evaluation.
    • Reduce mortality and morbidity of beef cattle and sheep by identifying genetic factors
       affecting susceptibility to respiratory diseases and by developing effective selection
       programs.
    • Enhance the competitiveness, profitability, and sustainability of lamb production with
       reduced labor inputs by developing and evaluating an easy-care maternal line of prolific
       hair sheep.

    Pathogen Mitigation in Livestock and Red Meat Production - Clay Center, Nebraska
    • Develop and validate intervention strategies that reduce or eliminate foodborne pathogens
       at the animal and processing levels.
    • Determine and validate detection methods for foodborne pathogen colonization and
       contamination at various stages in the production of red meat.
    • Examine host pathogen interactions with an emphasis on host-specific determinants of
       pathogen colonization.

    Control of Ovine Respiratory Disease through Genetic and Immunologic Mitigation of
    Pathogen Transmission and Disease - Pullman, Washington
    • Identify host genetic markers associated with reduced transmission and replication of
       ovine progressive pneumonia virus (OPPV), and reduced OPPV proviral replication in
       domestic sheep.
    • Identify host genetic factors in domestic and bighorn sheep associated with reduced
       transmission and disease due to Mannheimia haemolytica.
    • Develop intervention strategies to mitigate transmission of Mannheimia haemolytica
       from domestic sheep to bighorn sheep to reduce respiratory disease in domestic and
       bighorn sheep.




                                               8
                                                   5
     Case
      Case2:18-cv-00002-BMM
           9:14-cv-00192-DLC Document
                             Document 77-1
                                      61-1 Filed
                                           Filed 03/08/19
                                                 06/01/16 Page
                                                          Page 10
                                                               8 ofof10
                                                                      12
030700




    Wool and Keratin.from Wool for Bio-Based, Value-Added Products - Wyndmoor, PA
    • Develop commercially viable processes based on chemical or enzymatic crosslinking that
      increase the market value of wool.
    • Develop extraction and derivatization processes for the production of commercially
      viable products from keratin.

STAKEHOLDER INVOLVEMENT:

ARS takes pride in being responsive to the producer and user groups that comprise its
stakeholder community. Scientists and program leaders at all levels of ARS maintain constant
contact with industry, university partners, and producer groups to ensure research is relevant to
their needs and is producing effective results of consequence. In many cases of major
programmatic changes, ARS is able to communicate plans to stakeholder groups in advance and
receive their input prior to finalizing proposals.

ARS was not in a position to communicate its plans for the US SES, however, until approval
processes within USDA had been completed and the proposal was submitted to Congress for its
review. Further, because the proposal includes the directed reassignment of 14 employees, the
agency is sensitive to the impact that this announcement would have on its staff. Holding the
announcement of plans until approvals have been given minimizes the uncertainty for employees
involved in the closure process.

Listening Sessions:

Following the notification of Congress regarding the proposed closure of the USSES, ARS
received wide-ranging input from a large number of stakeholders both in favor of and opposed to
the closure. On August 6 and 7, ARS conducted stakeholder listening sessions to further engage
with interested parties, including at least two-the Greater Yellowstone Coalition and the
Natural Resources Defense Council- who had previously sent letters supporting the closure.
Written comments were also solicited from stakeholders. There were 133 participants in the
listening sessions, with 47 providing verbal comments. Additionally, ARS received more than
14,000 e-mails in response to th~ listening sessions about the location closure. Comments
received from the listening sessions and in writing highlight three common themes:

    1. The USSES has a unique geographic landscape that provides an elevation gradient for
       four distinct ecosystems presenting a comprehensive suite of multifunctional
       management challenges across Western rangelands.

    2. Continued research in the intermountain West is critical to the western sheep industry,
       particularly existing research on the interaction between domestic and bighorn sheep.

    3. The US SES land and its associated grazing areas are corridors for wildlife migrating
       between the Yellowstone region and the vast wild areas of central Idaho. Grazing of
       domestic sheep is in direct conflict with the wildlife habitat.




                                              9
                                                  6
     Case
      Case2:18-cv-00002-BMM
           9:14-cv-00192-DLC Document
                             Document 77-1
                                      61-1 Filed
                                           Filed 03/08/19
                                                 06/01/16 Page
                                                          Page 11
                                                               9 ofof10
                                                                      12
030701




ARS' response to common themes expressed during Listening Sessions:

1.       The USSES ' unique geographic landscape: A Forest Service allotment serves as a land
         bridge that provides access to half of ARS ' own summer rangelands. If the Forest
         Service allotment were to become unavailable in the future, the unique high-altitude
         grazing system would no longer be a viable research capacity of the USSES.

2.       Support for research in intermountain West: BLM terminated its Bernice Allotment
         Memorandum of Understanding with ARS in 2012, which significantly reduced the
         amount of winter grazing available for US SES sheep. The Bernice allotment was a
         location suited to studying the domestic sheep-bighorn sheep interface under range
         conditions. With this asset no longer available, the USSES is no longer suited to do this
         research.

3.       Domestic/Wildlife Conflict: Since 2007, ARS has been sued three times over grazing
         activities at the USSES by various environmental groups. These legal challenges claim
         that land used by the US SES is a source of wildlife conflict. The legal actions require
         that personnel at the location spend time and resources responding to the lawsuits,
         reducing the time and resources available for research activities. Given the location' s
         proximity to the greater Yellowstone ecosystem, the likelihood of continuing litigation is
         high.

SUMMARY:

Withdrawal of critical rangeland resources by BLM and continued challenges from
environmental groups opposed to livestock grazing along a corridor that includes the USSES
summer range has eroded ARS ' ability to sustain a viable range sheep research program at the
Dubois location. A variety of other factors, including reduced funding levels and staffing levels,
inability to attract and retain a critical mass of highly skilled scientists at Dubois, and increasing
costs have contributed to the unsustainability of the ongoing research program at the US SES.
Under current conditions, maintaining the previous level of research is no longer a viable option.
As a result, USDA has proposed the closure of the US SES and the reprogramming of its
resources to high-priority research at other locations in Idaho. USDA has proposed transferring
the responsibility for t~e USSES sheep research program to Clay Center, Nebraska. Sheep
research in ARS is widely varied and spread among many locations, and the research program
will remain robust and responsive to stakeholder needs despite the closure of the USSES.




                                                10
                                                     7
030702                        Case
                              Case 2:18-cv-00002-BMM Document 61-1
                                   9:14-cv-00192-DLC Document 77-1 Filed
                                                                   Filed 06/01/16
                                                                         03/08/19 Page
                                                                                  Page 10
                                                                                       12 of
                                                                                          of 10
                                                                                             12



                                        UNITED STATES DEPARTMENT OF AGRICULTURE
                                                  Agricultural Research Service

                                                                         Appendix
                                                            Five Year History of Sheep Research

                          FY2010                    FY 2011                    FY 2012                   FY 2013                  FY 2014
Location              Funding     SYs FTE       Funding     SYs   FTE     Funding      SYs FTE     Funding         SYs FTE     Funding      SYs    FTE

Booneville, AR      $ 138,600     0.2    I     $ 104,600     0.2 I        $ 196,100      0.4 I     $     236,500   0.4 1       $ 654,800    0.6 2
Albany, CA           1,492,500    2.9   11      1,489,500    2.9 II        1,489,500     2.9 II        1,374,700   2.1 7        1,374,700   2.4 9
Ft. Collins, CO        156,100    0.4    I        155,800    0.4 1           155,800     0.4 1            71,900   0.2 1          101,900   0.2 1
Ames, IA             2,098,900    2.1    8      2,094,700    2.1 8         1,812,900     1.5 6         1,673,200   1.5 5        1,673,200   1.4 6
Dubois, ID           1,929,600    4.2   21      1,925,800    4.2 19        1,925,800     3.2 20        1,777,400   3.2 19       1,777,400   2.7 17
Peoria, IL             156,600    0.4    1        156,300    0.4 1
Manhattan, KS        1,098,300    1.6    6        766,100    1.6 6          766,000      1.6 6          706,900    1.6   6       806,400     1.7   7
Lexington, KY          262,500    0.5    2        262,000    0.5 2          262,000      0.5 2          241,800    0.5   2       185,300     0.3   1
Beltsville, MD         576,300    0.7    3        575,200    0.7 3          974,400      1.4 5          901,200    1.1   4       749,100     0.8   3
Beltsville (NAL)       195,600    0.2    1        195,200    0.2 1          195,200      0.2 1          180,200    0.2   1       180,200     0.2   1
Miles City, MT         189,300    0.4    2        188,900    0.4 2          188,800      0.5 2
Fargo, ND                -        -     -           -         -   -         128,400      0.2 1           118,500   0.3 1          133,500   0.3 1
Clay Center, NE      1,540,900    3.4   13     1,537,800     3.4 13       1,506,800      3.4 13        1,222,900   2.8 10       1,908,300   3.4 13
Greenport, NY          228,500    0.5    2       227,900     0.5 2          379,000      0.7 3           347,400   0.7 3          347,400   0.7 3
Wyndmoor, PA           646,900    1.5    6       645,100     1.5 6          423,000      1.0 4           368,200   1.0 4          368,200   1.0 4
Kerrville, TX          389,000    0.9    4       388,200     0.9 4          388,200      1.0 4           366,300   0.9 3          483,300   1.0 4
Logan, UT              906,600    2.5   10       904,800     2.5 10         904,600      2.2 8           675,200   1.8 6          735,200   1.8 7
Pullman, WA          3,793,000    5.6   22     3,785,400     5.6 21       3,785,400      5.5 21        3,493,700   5.5 20       3,496,400   4.9 19
Beaver, WV             678,000    1.3    5       676,100     1.3 5

TOTAL              $ 16,477,200   29.4 119   $ 16,079,400   29.4 116    $ 15,481,900   26.6 109   $ 13,756,000 23.8 93       $14,975,300    23.4 98




                                                                          11    8
